DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Haan et al. (EP 3440991 A1; hereinafter “De Haan”).

With regards to Claim 1, a method for determining a heart rate of a subject (method for remote photoplethysmography (rPPG) using an RGB camera; see De Haan ¶ [0045] & FIG. 6), the method performed by at least one processor () and comprising: 
- obtaining video data of the subject (Act 201, time series of image data of scene is received, see ¶ [0069] & FIG. 6); 
detecting a face of the subject in the video data (Act 205, face detection/tracking pre-processing is performed to select ROI; see De Haan ¶ [00069 & FIG. 6]); 
selecting at least one region of interest (ROI) included in the face (Act 205, face detection/tracking pre-processing is performed to select ROI; see De Haan ¶ [00069 & FIG. 6]); 
acquiring photoplethysmography (PPG) signals based on the at least one ROI (Acts 202, 206, 203, 207, statistical parameters of ROI are determined & concatenated, i.e. PPG signal, see De Haan ¶ [0070]-[0073); and 
determining the heart rate of the subject based on the PPG signals (extracting pulse based on candidate signals; see De Haan ¶ [0074] & FIG. 6).  

With regards to Claim 3, wherein the at least one ROI includes at least one of a forehead included in the face or a cheek included in the face (face detection and tracking include ROI’s such as forehead 23 and cheeks 24; see De Haan ¶ [0036] & FIG. 1).  

With regards to Claim 4, wherein the PPG signals are obtained from among detected signals based on at least one threshold value corresponding to number of peaks in the PPG signals (candidate signals are determined based on spectral peak height & flatness of spectrum, i.e. flatness is interpreted as number of peaks; see De Haan ¶ [0027]).

With regards to Claim 6, wherein the heart rate is determined by applying a peak-find algorithm to the PPG signals (candidate signals determined based on spectral peak height, i.e. peak-find algorithm; see De Haan ¶ [0027]). 


With regards to Claim 8, a device for determining a heart rate of a subject (system 1 for determining physiological parameter of patient 20; see De Haan ¶ [0034]-[0035]), comprising:
at least one memory configured to store program code (memory/storage 13 for storing program code executed by processor 12; see De Haan ¶ [0042]);
at least one processor (processor 12; see De Haan ¶ [0039]) configured to read the program code and operate as instructed by the program code, the program code including: 
obtaining code configured to cause the at least one processor to obtain video data of the subject (Act 201, time series of image data of scene is received, see ¶ [0069] & FIG. 6); 
detecting code configured to cause the at least one processor to detect a face of the subject in the video data (Act 205, face detection/tracking pre-processing is performed to select ROI; see De Haan ¶ [00069 & FIG. 6]);  
selecting code configured to cause the at least one processor to select at least one region of interest (ROI) included in the face (Act 205, face detection/tracking pre-processing is performed to select ROI; see De Haan ¶ [00069 & FIG. 6]); 
acquiring code configured to cause the at least one processor to acquire photoplethysmography (PPG) signals based on the at least one ROI (Acts 202, 206, 203, 207, statistical parameters of ROI are determined & concatenated, i.e. PPG signal, see De Haan ¶ [0070]-[0073); and
determining code configured to cause the at least one processor to determine the heart rate of the subject based on the PPG signals (extracting pulse based on candidate signals; see De Haan ¶ [0074] & FIG. 6).  


With regards to Claim 10, wherein the at least one ROI includes at least one of a forehead included in the face or a cheek included in the face.  

With regards to Claim 11, wherein the PPG signals are obtained from among detected signals based on at least one threshold value corresponding to number of peaks in the PPG signals.  

With regards to Claim 12, wherein the at least one threshold value comprises an upper threshold value and a lower threshold value, and 
wherein the PPG signals are obtained from among the detected signals by discarding first signals having a first number peaks higher than the upper threshold value, and by discarding second signals having a second number of peaks lower than the lower threshold value.  

With regards to Claim 13, wherein the heart rate is determined by applying a peak- find algorithm to the PPG signals.

With regards to Claim 14, wherein the PPG signals comprise a plurality of PPG signals acquired based on a plurality of color channels and a plurality of ROIs, and wherein the heart rate is determined by averaging the plurality of PPG signals.  

With regards to Claim 15, a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for determining a heart rate of a subject, cause the one or more processors to:
obtain video data of the subject; 
detect a face of the subject in the video data; 
select at least one region of interest (ROI) included in the face;
acquire photoplethysmography (PPG) signals based on the at least one ROI; 
and determine the heart rate of the subject based on the PPG signals.  

With regards to Claim 16, wherein the at least one ROI includes at least one of a forehead included in the face or a cheek included in the face (face detection and tracking include ROI’s such as forehead 23 and cheeks 24; see De Haan ¶ [0036] & FIG. 1).  

With regards to Claim 17, wherein the PPG signals are obtained from among detected signals based on at least one threshold value corresponding to number of peaks in the PPG signals (candidate signals are determined based on spectral peak height & flatness of spectrum, i.e. flatness is interpreted as number of peaks; see De Haan ¶ [0027]).  

With regards to Claim 19, wherein the heart rate is determined by applying a peak-find algorithm to the PPG signals (candidate signals determined based on spectral peak height, i.e. peak-find algorithm; see De Haan ¶ [0027]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan as applied to claima 1 and 8 above. 

With regards to Claims 2 and 9 (mutatis mutandis), while De Haan teaches of wherein the face is detected using at least one of a (The region-of-interest can be selected using conventional processing techniques such as face detection and tracking; see De Haan ¶ [0069]), it appears that De Haan may be silent to MediaPipe or BlazeFace.
Eventhough De Haan does not teach which specific face detection/tracking algorithm is utilized, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Haan to provide a specific face detection/tracking algorithm such as MediaPipe or BlazeFace. Doing so would amount simple substitution of one known element (i.e. face detection/tracking algorithm) for another (i.e. MediaPipe or BlazeFace) to obtain predictable results (see FIG. 10 of De Haan which illustrates a bounding box similar to the output of MediaPipe1 or BlazeFace2). 

With regards to Claims 7 and 20 (mutatis mutandis), wherein the PPG signals comprise a plurality of PPG signals acquired based on a plurality of color channels (candidate signals are evaluated over different wavelengths such as RGB & IR; see De Haan ¶ [0017]) and a (51d in FIG. 10 of De Haan clearly illustrates various examples of ROIs), and wherein the heart rate is determined by averaging the plurality of PPG signals (normalizing the candidate signals via temporal mean, i.e. averaging plurality of PPG signals; see De Haan ¶ [0018]).
It appears that De Haan may be silent to a plurality of ROIs; however, De Haan explicitly teaches that “face detection and face tracking can be used to identify and track a region-of-interest such as the cheeks or forehead of a subject” (emphasis added) (see De Haan ¶ [0007]). Furthermore, the tracked ROI 51d in FIG. 10 clearly illustrates a ROI that encompasses both the forehead and cheeks, i.e. a plurality of ROIs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Haan to provide a plurality of ROIs. Doing so would amount to applying a known technique to a known device ready for improvement to yield predictable results because De Haan already teaches of acquiring PPG signals from a plurality of ROIs even though the ROI is illustrate as a single ROI that encompasses multiple ROIs, i.e. cheeks & forehead, known for producing accurate rPPG signals.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan as applied to claima 1 and 8 above, and further in view of Kirenko et al. (US PGPUB 20140276089; hereinafter “Kirenko”) 
 With regards to Claims 5 and 18 (mutatis mutandis), while De Haan does teach of a threshold (evaluation can include a comparison with a predetermined threshold; see De Haan ¶ [0027]), it appears that De Haan is silent to an upper threshold value and a lower threshold value, and  wherein the PPG signals are obtained from among the detected signals by discarding first signals having a first number peaks higher than the upper threshold value, and by discarding second signals having a second number of peaks lower than the lower threshold value.  
However, Kirenko teaches of detecting vital signs such as heart rate via remote-PPG (see Kirenko ¶ [0024]). In particular, Kirenko teaches of an upper threshold value and a lower threshold value (camera based heart rate detection is based on amplitude analysis where the heartbeat signal, i.e. PPG signal, is expected to between a certain amplitude range, i.e. peaks are within a range which characteristically defines an upper and lower threshold; see Kirenko ¶ [0024]), and  wherein the PPG signals are obtained from among the detected signals by discarding first signals having a first number peaks higher than the upper threshold value, and by discarding second signals having a second number of peaks lower than the lower threshold value (camera based heart rate detection is based on amplitude analysis where the heartbeat signal, i.e. PPG signal, is expected to between a certain amplitude range, i.e. amplitude peaks are within a range where a range characteristically defines an upper and lower threshold; see Kirenko ¶ [0024]). 
De Haan and Kirenko are both considered to be analogous to the claimed invention because they are in the same field of camera based rPPG. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Haan to incorporate the teachings of Kirenko to provide an upper and lower threshold for peaks. Doing so would aid in differentiating between the pulse signal and noise (see Kirenko ¶ [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Wang et al. - amplitude-selective filtering for remote-PPG;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793           


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://google.github.io/mediapipe/
        2 https://sites.google.com/view/perception-cv4arvr/blazeface